DETAILED ACTION
Claims 1, 3-4, 9-13, 15-16, 18-19, and 21-26 are presented for examination.
Claims 2, 5-8, 14, 17, and 20 have been cancelled.
Claims 1, 3-4, 9-13, 15, 18, and 21 have been amended. 
Claims 22-26 are newly presented.
This office action is in response to the amendment submitted on 23-FEB-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Numbering of Claims 37 CFR 1.126
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 24 the device of claim 18 (duplicate) and 25 have been renumbered 25 and 26, respectively.

Response to Amendment - Claim Objections
Applicant’s arguments with respect to Claim Objection of Claim 13 have been fully considered and are persuasive per correction of the dependency of Claim 13.  The objection of Claim 13 has been withdrawn.
Applicant’s arguments with respect to Claim Objection of Claim 14 have been fully considered and are moot per canceling of Claim 14.

Response to Amendment - 35 USC § 101
Applicant’s arguments with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 101 has been withdrawn.

Response to Amendment - 35 USC § 103
Applicant’s arguments with respect to 35 U.S.C. 103 have been fully considered and are persuasive. [See discussion below in reasons for allowance]. The rejection of 35 U.S.C. 103 has been withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

The international search report and written opinion dated 6 May 2020 (hereinafter ‘Written Opinion’) cited the following references.
Fung et al., U.S. Patent Application Publication 2014/0236559 A1 (referenced in the written opinion as ‘D1’)

MISHEV et al., U.S. Patent Application Publication 2013/0035913 A1 (referenced in the written opinion as ‘D3’)
LARRY et al., “Using Unstructured Grids for Modeling Densely-Spaced Complex Wells in Field-Scale Reservoir Simulation” [2013] (referenced in the written opinion as ‘D4’)
MEZGHANI et al., U.S. Patent Application Publication 2011/0313745 A1 (referenced in the written opinion as ‘D5’)

Examiner would note the D1, D2, and D4 list the inventor of the instant application as a coinventor. Further, D1, D2, D4, and D5 have the same assignee.
On pgs. 13-14 of the written opinion, the following describes the elements found to not be taught in D1.
“D1 does not discloses that tl1e generating of the unstructured grid model with
actual well trajectory of the at least one individual well of the reservoir is by
performing in the under control of the stored computer operable instructions the
steps of:
receiving from the memory well perforation location coordinates of the at least
one individual well in an unstructured grid model of the reservoir based on the
well trajectory and completion data for the at least one individual well;
forming a well dataset of well trajectory locations of the at !east one individual
well in the reservoir;
convex hull of the well dataset of well trajectory locations;
transforming the convex hull into at least one reservoir region of the
unstructured grid model of the subsurface reservoir; and
a reservoir simulator performing the reservoir simulation of production of fluids
from the reservoir based on the generated unstructured grid model.” (emphasis by Examiner)

The amended claim not positively recites the convex hull in the independent claim with additional amendments discussed below. The references of D2-D5 do not provide a cited teaching for these additional elements

Regarding the Non-Final Rejection dated 12/24/2021 (hereinafter ‘Non-Final Rejection’), the following rejections are made under 35 U.S.C. 103:
Fung et al., U.S. Patent Application Publication 2014/0236559 A1 (hereinafter ‘Fung’) in view of
Benhallam et al., U.S. Patent Application Publication 2019/0325331 A1 (hereinafter ‘Benhallam’).

Fung in view of
Klemetsdal et al., “Unstructured Gridding and Consistent Discretizations for Reservoirs With Faults and Complex Wells” [2017] (hereinafter ‘Klemetsdal’).

Fung in view of Benhallam further in view of Klemetsdal.

As addressed above Fung is cited as D1 in the Written Opinion. Klemetsdal is cited as teaching the convex hull on pg. 69 of the Non-Final Rejection. The claim has been amended to recite “a polygon that encloses the of the well dataset of well trajectory locations of the plurality of wells”. The polygon is not present in Klemetsdal. 

    PNG
    media_image1.png
    302
    574
    media_image1.png
    Greyscale
This is a positive recitation of Fig. 3 [selected portion shown below for emphasis].  The plurality of wells are found in the newly presented term polygon for the plurality of wells. Further, the claim not positively recites a coarse grid size outside of the reservoir region and a fine grid size inside of the reservoir region in relation to the polygon region.
These elements are not found in Fung or Benhallam or Klemetsdal, nor the cited references in the written opinion as discussed above.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claims 1, 12, 15, 18, and 21, specifically

conducting, using the well dataset, a convex hull to determine a convex hull comprising a polygon that encloses the of the well dataset of well trajectory locations of the plurality of wells;
transforming the convex hull into at least one reservoir region of the unstructured grid model of the subsurface reservoir, the reservoir region having a boundary defined by the polygon, wherein the unstructured grid model of the reservoir comprises a coarse grid size outside of the reservoir region and a fine grid size inside of the reservoir region; 

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-4, 9-13, 15-16, 18-19, and 21-26 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.E.J./Examiner, Art Unit 2146                                                                                                                                                                                             
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146